 1                                                             THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
     LEONARDO, S.P.A., an Italian company,           No. 2:19-CV-2082
 8
                          Plaintiff,                 [PROPOSED] ORDER GRANTING
 9                                                   STIPULATION OF VOLUNTARY
           v.                                        DISMISSAL WITH PREJUDICE
10
     THE BOEING COMPANY, a Delaware
11   corporation,
12                          Defendant.
13

14           Plaintiff Leonardo, S.p.A. and defendant The Boeing Company have stipulated to the

15   voluntary dismissal of the above-captioned action. Pursuant to Federal Rule of Civil Procedure

16   41 it is hereby:

17           ORDERED that this action is DISMISSED with prejudice and without costs to either

18   party. The Clerk is hereby directed to close this case.

19

20           Dated this 3rd day of May, 2021.

21

22

23
                                                   A
                                                   THE HONORABLE JAMES L. ROBART
24                                                 UNITED STATES DISTRICT JUDGE
25

26

      [PROPOSED] ORDER OF DISMISSAL                                      Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
      (No. 2:19-CV-2082) – 1                                           Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359-9000
 1   Submitted by:
 2   PERKINS COIE LLP
 3
     s/ Steve Y. Koh
 4   Steve Y. Koh, WSBA No. 23284
     Brendan J. Peters, WSBA No. 34490
 5   Michael E. Scoville, WSBA, No. 44913
     Christopher M. Ledford, WSBA 44515
 6   Mica K. Klein, WSBA No. 46596
 7   Joseph E. Mais, pro hac vice
     JMais@perkinscoie.com
 8   Perkins Coie LLP
     2901 N. Central Ave., Suite 2000
 9   Phoenix, AZ 85012-2788
     Telephone: 602.351.8000
10
     Attorneys for Defendant The Boeing Company
11

12   Approved as to form:
13   POLSINELLI P.C.
14
     s/ Jessica M. Andrade
15   Jessica M. Andrade, WSBA No. 39297
16
     DUNNINGTON, BARTHOLOW & MILLER LLP
17

18   s/ Alan A. D’Ambrosio
     Alan A. D’Ambrosio, pro hac vice
19   William F. Dahill, pro hac vice
     Joseph Johnson, pro hac vice
20   Kamanta C. Kettle, pro hac vice
21   Attorneys for Plaintiff Leonardo S.p.A.
22

23

24

25

26

      [PROPOSED] ORDER OF DISMISSAL                    Perkins Coie LLP
                                                  1201 Third Avenue, Suite 4900
      (No. 2:19-CV-2082) – 2                         Seattle, WA 98101-3099
                                                      Phone: 206.359.8000
                                                       Fax: 206.359-9000
